Civil action to recover damages from alleged breach of verbal contract for permanent employment.
Defendant denied that contract was made, and, among numerous defenses, pleaded the three-year statute of limitations. *Page 830 
On verdict determining the issue on the plea adversely to plaintiff, judgment was rendered, from which plaintiff appealed to the Supreme Court, and assigned error.
The plaintiff, having based her cause upon verbal contract, failed to carry the burden against the plea of the statute of limitations. In the judgment below, we find
No error.